DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 9/11/17 including claims 1-64, out of which, claims 7, 11, 14-18, 20-21, 24, 29-51, 53-62 and 64 have been cancelled. Pending claims are1-6,8-10,12-13,19,22-23,25-28, 52 and 63
Claim Objections
Claims 24,  25, 52, and 63 are objected to because of the following informalities:  
Per “Remarks“ dated 3/11/20 by the Applicant, following observations are made: 
Claims 25, 52, and 63 are amended, the status of these claims is not shown as “amended” in set of claims dated 3/11/20. Further, claim number “ 25” is not clear. Is it “25” or “5”?
Claim25 recites: “--- according to claim 23 or 24,”, whereas claim 24 is cancelled. Appropriate correction is required.
Claim 52 recites in line 3-4: “---according to any one of claims 1 to 21.”, whereas claims 1-14 and 20-21 are cancelled. It is confusing.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an 
application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 22, 52  and 63 are rejected under 35 U.S.C. 102 a(2) as being anticipated by BENDLIN et al (US 20180206214), henceforth,’214
(‘214: discloses following limitations: 
A measurement method, comprising: 
(‘214: [0228], method of any of examples 21 through 27, comprising: configuring the UE for Radio Resource Management (RRM) measurements )
receiving a preset indication signaling transmitted by a base station, wherein the preset indication signaling is configured to indicate whether it is needed for a user equipment (UE) to perform a radio resource management (RRM) measurement; 
(‘214: [0097], the UE may use the last received DCI (downlink control information) (Reads on preset indication signalling) with CRC scrambled by the LSA-RNTI to determine whether to perform the RRM measurements according to its RRM measurement configuration.)
performing the RRM measurement when the preset indication signaling indicates that it is needed for the UE to perform the RRM measurement.  
(‘214: [0097] a UE may merely perform an RRM measurement on an SCell if the bit in the most recently received LSA-RNTI codeword indicated activation of that CC (e.g., if the bit corresponding to that CC had a value of "one"). 
For claim 52, A user equipment (UE), comprising: a memory, a processor and a program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the program, to implement steps of the measurement method according to any one of claims 1 to 21.  
(‘214: [0123]UE 1430 may include a physical layer circuitry 1432, a MAC circuitry 1434, a processor 1436, a memory 1438, [0157] UE may be configured for RRM measurements on one or more CCs. In taking 1931, RRM measurements may be taken for a CC upon the corresponding bit of the codeword indicating that the CC should be activated (such as by being set to "one")
Rest of limitations are same as in claim 1.

For claim 63, A base station, comprising: a memory, a processor and a program stored in the memory and configured to be executed by the processor, wherein the processor is configured to execute the program, to implement steps of the measurement configuration method according to any one of claims 22 to 30claim 22.  
(‘214: [0139] eNB on a wireless network, and may comprise hardware processing circuitry 1600. In some embodiments, the UE (or other mobile handset) may be a device comprising an application processor, a memory, one or more antennas, a wireless interface for allowing the application processor to communicate with another device, and a touch-screen display. [0075] eNB may also use the new LSA-RNTI to adjust spectral radiation mask or radio resource management ( RRM) and channel state information (CSI) measurement procedures at the UE)
Rest of limitations are same as in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ’214, in view of WU et al (US 20170019810), henceforth,’810.
For claims 2 and 28, ‘214 discloses all limitations of subject matter, as applied to preceding claims 1 and 22 respectively, with the exception of following limitations, which are disclosed by ‘810, as follows:
“wherein the RRM measurement comprises: RRM measurement of a current cell and/or RRM 

and/or a cell at a frequency different from a frequency of the current cell; the current cell is a camp cell or a serving cell of the UE “
	(‘810: [0007] In an LTE system, a user terminal needs to perform radio resource management ( RRM) such as an intra-frequency measurement, an inter-frequency measurement, or an inter-RAT measurement.--- However, in a process of the inter-frequency measurement or the inter-RAT measurement, because a to-be-measured center frequency corresponding to the UE deviates, a user needs a "gap" period, which is referred to as a Gap. In the Gap, the connection to the original serving cell is disrupted, a frequency channel number is adjusted to be on a target center frequency, a measurement is performed on the target center frequency.
	It would have been obvious to a person of ordinary skill to have combined limitations of ‘810 with those of ‘214 before the effective date of invention for the advantage of avoiding disruption of connection to original cell.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ’214, in view of ‘810 and, further, in view of Huang et al (US 20180109985), henceforth,’985.
For claim 3, ‘214 in view of ‘810 discloses all limitations of subject matter, as applied to preceding claims 1-2, with the exception of following limitations, which are disclosed by ‘985, as follows:
“wherein when the RRMV measurement comprises the RRM measurement of the current cell and the RRM measurement of the to-be-measured target cell, a same field in the preset indication signaling is used to indicate whether it is needed to perform the RRM Measurement of the current cell and whether it is needed to perform the RRM measurement of the to-be-measured target cell, or different fields in the preset indication signaling are used to indicate whether it is needed to perform the RRM measurement of the current cell and whether it is needed to perform the RRM measurement of the to-be-measured target cell. “
	(‘985: [0119] the measurement report contains an RRM measurement result of the first D2D UE for a current serving cell and/or neighbor cell; and the location information includes current geographical location information of the first D2D UE.
	It would have been obvious to a person of ordinary skill to have combined limitations of ‘985 with those 
.	

Claim 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ’214, in view of ‘810 and, further, in view of Yang et al (US 20160183112), henceforth,’112.
For claims 4 and 26, ‘214 discloses all limitations of subject matter, as applied to preceding claims 1 and 22 respectively, with the exception of following limitations, which are disclosed by ‘112, as follows:
“wherein the preset indication signaling comprises at least one of: a prior indication signaling, a wake-up signaling (WIUS) or a go to sleep signaling (GTS).“
	(‘985: [0110] the final wake-up time section size may be determined on the basis of a first value obtained when the repetition parameter is added to or multiplied by the wake-up time section parameters established through the legacy higher layer signaling.).
	It would have been obvious to a person of ordinary skill to have combined limitations of ‘112 with those 
of ‘214 before the effective date of invention for the advantage of avoiding disruption of connection to original cell.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ’214, in view of ‘810 and, further, in view of Lee et al (US 20150163687), henceforth,’687.
For claim 6, ‘214 in view of ‘810 discloses all limitations of subject matter, as applied to preceding claims 1 and 2 respectively, with the exception of following limitations, which are disclosed by ‘687, as follows:
“wherein the preset indication signaling is further configured to indicate whether it is needed for the UF to perform a physical downlink control channel (PDCCH) monitoring, and the measurement method further comprises: monitoring a PDCCH when the preset indication signaling indicates that it is needed for the UE to perfonn the PDCCH monitoring.“
	(‘687: [0097] UE performs an RLM/RRM operation based on a preset RS (Reference signal).  [0139] Further, the A-UE may be configured to monitor only a (DM-RS-based) EPDCCH ( Enhanced Physical downlink control channel.)

of ‘214in view of ‘810 before the effective date of invention for the advantage of avoiding disruption of connection to original cell.

	For claim 8, ‘214 in view of ‘810 discloses all limitations of subject matter, as applied to preceding claims 1-2 and 6 respectively, with the exception of following limitations, which are disclosed by ‘687, as follows:
“wherein, after the monitoring the PDCCI-I, the method further comprises: determining whether it is needed to receive a paging message according to indication information carried in the PDCCH.“
	(‘687:  [0067] The PDCCH may include transport format and resource allocation information of a downlink shared channel (DL-SCH), transport format and resource allocation information of an uplink shared channel (UL-SCH), paging information on a paging channel (PCH), system information on the DL-SCH,)
	It would have been obvious to a person of ordinary skill to have combined limitations of ‘687 with those 
of ‘214in view of ‘810 before the effective date of invention for the advantage of avoiding disruption of connection to original cell.

	For claim 9, ‘214 in view of ‘810 discloses all limitations of subject matter, as applied to preceding claims 1-2, with the exception of following limitations, which are disclosed by ‘687, as follows:
“wherein the preset indication signaling is further configured to indicate whether it is needed for the UE to perform a PDCCH monitoring and a paging message reception, and the measurement method further comprises: 4 monitoring a PDCCH and receiving a paging message when the preset indication signaling indicates that it is needed for the UE to perform the IDCCH monitoring and the paging message reception. “
	(‘687: [0067] The PDCCH may include transport format and resource allocation information of a downlink shared channel (DL-SCH), transport format and resource allocation information of an uplink shared channel (UL-SCH), paging information on a paging channel (PCH), system information on the DL-SCH, [0118] control information (e.g., a PDCCH or EPDCCH) is transmitted based on a physical cell ID from a preset serving eNB and data information (e.g., a PDSCH) is transmitted using a virtual cell ID-based DM-RS from a specific eNB selected according to the channel state between the eNB and a UE.)

of ‘214in view of ‘810 before the effective date of invention for the advantage of avoiding disruption of connection to original cell.	
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ’214, in view of ‘810 and, further, in view of Bangalae et al (US 20180098370), henceforth,’370.
For claim 12, ‘214 in view of ‘810 discloses all limitations of subject matter, as applied to preceding claims 1 and 2 respectively, with the exception of following limitations, which are disclosed by ‘370, as follows:
“wherein, after the acquiring the state parameter of the UE, the method further comprises: transmitting the state parameter of the UE to the base station, wherein the state parameter is used to transmit the preset indication signaling by the base station according to the state parameter.“
	(‘370: [0075]---  the eNodeB receives the sidelink UE information message (Reads n state parameter of UE) or the sidelink UE relay interest indication message from the relay UE, the eNodeB can respond with the appropriate relay configuration parameters ---the communication of the sidelink UE information message can allow for adjustment of any radio resource management (RRM))
	It would have been obvious to a person of ordinary skill to have combined limitations of ‘370 with those 
of ‘214in view of ‘810 before the effective date of invention for the advantage of avoiding disruption of connection to original cell.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ’214, in view of ‘810 and 370, further, in view of Wang et al (US 20190028974), henceforth,’974.
For claim 13, ‘214 in view of ‘810  and 370 discloses all limitations of subject matter, as applied to preceding claims 1 , 2 and 12 respectively, with the exception of following limitations, which are disclosed by ‘974, as follows:
“wherein, when the RiRM measurement comprises the RRM measurement of the current cell, the performing the RRM measurement comprises: acquiring a state parameter of the UE; determining whether it is needed to perform the RRM measurement of the current cell according to the state parameter of the UE; 
	(‘974: Claim 3---  parameter values corresponding to different UE states; and the selecting a parameter value corresponding to a current UE state comprises: determining, from the sets, a parameter value corresponding to the current state according to the current UE state. wherein, in the sets, a correspondence between UE states and parameter values is configured by the eNB or preset.)
	It would have been obvious to a person of ordinary skill to have combined limitations of ‘974 with those 
of ‘214in view of ‘810 and ‘370 before the effective date of invention for the advantage of power control parameter.

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ’214, in view of ‘810 and 370, further, in view of Chen et al (US 20190028906), henceforth,’906.
For claims 19 and 25, ‘214 in view of ‘810  and 370 discloses all limitations of subject matter, as applied to preceding claims 1, 2 and 12 ; and 22-23 respectively, with the exception of following limitations, which are disclosed by ‘906, as follows:
“wherein the state parameter comprises at least one of: a type of the UE, an environment where the UE is located, mobility status information of the UE, service status information of the UE or signal coverage information of a location of the UE.“
	(‘906: [0101]---  The parameter includes, for example, at least one of a parameter representing the environment of the UE itself, a parameter representing the communication state, and a parameter representing the degree of urgency of communication.  The parameter representing the environment of the UE itself may include the location and the speed of the UE itself.)
	It would have been obvious to a person of ordinary skill to have combined limitations of ‘906 with those 
of ‘214in view of ‘810 and ‘370 before the effective date of invention for the advantage of reducing occurrence of collision and interference when one or more UEs relay D2D communication.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ’214, in view of Chen et al (US 

For claim 23, ‘214 discloses all limitations of subject matter, as applied to preceding claims 22, with the exception of following limitations, which are disclosed by ‘588, as follows:
“wherein the transmitting the preset indication signaling to the UE comprises: acquiring a state parameter of the UE; acquiring the preset indication signaling according to the state parameter; transmitting the preset indication signaling to the UE.” 
	(‘588: [0013]---  a base station of a mobile communication system includes a transceiver which communicates with a network entity and a controller which checks a state of a channel in an unlicensed band, determines parameters for checking channel occupancy according to the channel state, and controls the transceiver to transmit the parameters to a terminal..)
	It would have been obvious to a person of ordinary skill to have combined limitations of ‘588 with those 
of ‘214 before the effective date of invention for the advantage of reducing occurrence of collision and interference when one or more UEs relay D2D communication

Allowable Subject Matter
Claims 5, 10 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 5 and 27;
wherein the receiving the preset indication signaling transmitted by the base station comprises: receiving the preset indication signaling transmitted by the base station at a preset position; wherein the preset position is a preset fixed position, or the preset position is a position having a preset time domain offset and/or preset frequency domain offset from a preset signaling; wherein the preset signaling comprises at least one of: a periodic reference signaling, a prior indication signaling, a wake-up signaling (W US), a go to sleep signaling (GTS) or a paging message.  
As recited by claim 10;
wherein a same field in the preset indication signaling is used to indicate whether it is needed to perform 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WU et al (US 20170303290) discloses A resource allocation method and a communications terminal are provided. The communications terminal includes a radio frequency (RF) system and a baseband processor, the baseband processor includes: a radio resource manager (RRM) and at least two modems, and the at least two modems include a first modem and a second modem; and the RRM is configured to: receive a service request that is of a first service and that is initiated by the first modem; receive a service request that is of a second service and that is initiated by the second modem, where the first service and the second service are configured to preempt a communication resource; and when determining that currently a conflict exists between the first service and the second service, compare a first dynamic priority of the first service with a second dynamic priority of the second service to allocate the communication resource.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan, can be reached at telephone number 571-272- 7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647